Citation Nr: 0732408	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  06-11 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include a fracture at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from July 1989 to July 1992.

The Board of Veterans' Appeals (Board) first notes that at 
the time of the veteran's hearing before the Board in May 
2007, he testified that he underwent X-rays of his back in 
1994 or 1995 at the Department of Veterans Affairs (VA) 
Medical Center located in Sioux Falls, South Dakota 
(transcript (T.) at p. 6).  These X-rays were apparently 
obtained in connection with the veteran's four years of Army 
Reserve service that immediately followed the veteran's 
discharge from service in July 1992.  There is no indication 
in the record that treatment records were ever requested from 
this VA facility.  Consequently, since VA has been held to be 
in constructive possession of VA treatment records, and 
lumbar spine X-rays obtained some time over the period of 
July 1992 to July 1996 would possibly provide information 
that would be pertinent to the veteran's claim, the Board 
finds that it has no alternative but to remand this matter so 
an effort can be made to obtain these VA treatment records.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board further finds that regardless of the receipt of 
additional VA records, as a result of in-service complaints 
and diagnosis of recurrent back pain at the time of 
redeployment examination in June 1991, current medical 
evidence of lumbar spine disability, to include X-ray 
evidence of a pars fracture at L5, the private opinion of Dr. 
Duke that such a fracture could easily occur in the late 
teens or early 20's time frame, the veteran's ability to 
testify that he experienced back pain as a result of his 
alleged fall while at an observation post, and the possible 
application of 38 U.S.C.A. § 1154(b) (West 2002), the Board 
finds that the veteran should also be afforded a VA 
etiological examination and opinion as to whether it is at 
least as likely as not that any current low back disorder, to 
include a fracture at L5, is related to the veteran's active 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Steps should be taken to obtain the 
veteran's treatment records at the VA 
Medical Center located in Sioux Falls, 
South Dakota over the period of July 
1992 to July 1996.

2.  Regardless of whether any records 
are obtained pursuant to item no. 1, 
the veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any current 
low back disorder, to include a 
fracture at L5.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be conducted, and all findings 
reported in detail.  The examiner 
should state whether it is at least as 
likely as not (50 percent probability 
or more) that any current low back 
disorder, to include a fracture at L5, 
is related to the veteran's active 
service.

3.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the 
issue on appeal should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case and be given the 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



